                     Case 10-33174             Doc 42       Filed 10/26/18 Entered 10/26/18 20:32:18         Desc Main
                                                              Document     Page 1 of 5
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                CHICAGO DIVISION

                  In re:                                              §
                                                                      §
                  CASTRO, ANABELLA M                                  §     Case No. 10-33174
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that JOSEPH E.
                  COHEN, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
                  professionals have filed final fee applications, which are summarized in the attached Summary of
                  Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                          CLERK OF BANKRUPTCY COURT
                                                          219 S. DEARBORN ST., CHICAGO, IL 60604

                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 1:30 PM on 11/16/2018 in Courtroom ,
                                                 North Branch Court
                                                 1792 Nicole Lane
                                                 Round Lake Beach, IL 60073
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed:                                            By: Joseph E. Cohen
                                                                                                 Trustee


                  JOSEPH E. COHEN
                  105 WEST MADISON STREET
                  SUITE 1100
                  CHICAGO, IL 60602-0000




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 10-33174                 Doc 42           Filed 10/26/18 Entered 10/26/18 20:32:18                                      Desc Main
                                                          Document     Page 2 of 5


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      CHICAGO DIVISION


      In re:                                                                §
                                                                            §
      CASTRO, ANABELLA M                                                    §         Case No. 10-33174
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   144,585.33
                   and approved disbursements of                                                                      $                     84,996.77
                                                            1
                   leaving a balance on hand of                                                                       $                     59,588.56


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: JOSEPH E. COHEN                                    $             9,333.71 $                  4,695.79 $                  4,637.92
       Attorney for Trustee Fees: COHEN &
       KROL, Attorneys                                                  $             5,505.00 $                          0.00 $              5,505.00
       Attorney for Trustee Expenses: COHEN &
       KROL, Attorneys                                                  $                 27.94 $                         0.00 $                    27.94
       Accountant for Trustee Fees: COOKE &
       LEWIS LTD                                                        $             2,205.00 $                          0.00 $              2,205.00
       Other: International Sureties Ltd.                               $                   9.34 $                        9.34 $                     0.00
       Other: CLARK, LOVE & HUTSON, GP                                  $           52,050.72 $                 52,050.72
                                                                                                                55,526.63 $                          0.00
       Other: CLARK, LOVE & HUTSON, GP                                  $             3,475.91 $                  3,475.91
                                                                                                                      0.00 $                         0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                     12,375.86
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 10-33174             Doc 42   Filed 10/26/18 Entered 10/26/18 20:32:18              Desc Main
                                             Document     Page 3 of 5

                Remaining Balance                                                     $               47,212.70


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 9,275.99 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                 Allowed Amount          Interim Payment to
     Claim No.          Claimant                 of Claim                Date               Proposed Payment
                        Discover Bank
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-
     000001             3025                  $             6,114.90 $                0.00 $           6,114.90
                        American Express
                        Centurion Bank
                        c/o Becket and Lee LLP
                        PO Box 3001
     000002             Malvern PA 19355-0701 $             3,161.09 $                0.00 $           3,161.09
                Total to be paid to timely general unsecured creditors                $                9,275.99
                Remaining Balance                                                     $               37,936.71


             Tardily filed claims of general (unsecured) creditors totaling $ 14,492.00 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent, plus




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 10-33174             Doc 42   Filed 10/26/18 Entered 10/26/18 20:32:18               Desc Main
                                             Document     Page 4 of 5

     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                  Allowed Amount        Interim Payment to
     Claim No.          Claimant                  of Claim              Date               Proposed Payment
                        At&t Credit
                        Management
                        At&T Credit
                        Management Center
                        Po Box 80701
     000003             Charleston, SC 29416     $             95.00 $                0.00 $               95.00
                        Chase
                        Po Box 15298
     000004             Wilmington, DE 19850     $          2,189.00 $                0.00 $            2,189.00
                        Peoples Gas
                        Must call local office or
     000005             877-832-6747              $            38.00 $                0.00 $               38.00
                        Progressive Financial
                        1919 W Fairmont Dr Ste
                        8
     000006             Tempe, AZ 85282        $               50.00 $                0.00 $               50.00
                        Sears/cbsd
                        Po Box 6189
     000007             Sioux Falls, SD 57117    $         12,120.00 $                0.00 $          12,120.00
                Total to be paid to tardy general unsecured creditors                  $              14,492.00
                Remaining Balance                                                      $              23,444.71


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.3 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 533.59 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 10-33174             Doc 42   Filed 10/26/18 Entered 10/26/18 20:32:18             Desc Main
                                             Document     Page 5 of 5



            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 22,911.12 .


                                              Prepared By: /s/Joseph E. Cohen
                                                                                   Trustee


     JOSEPH E. COHEN
     105 WEST MADISON STREET
     SUITE 1100
     CHICAGO, IL 60602-0000


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
